DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “the soiled first side” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the limitation “a plumbing fitting” was previously introduced in the claim and it is unclear if applicant is referring to the same fitting or another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoderer (U.S. Patent No. 1,483,453).
Regarding claim 1, Knoderer discloses a plumbing service box assembly (Figs. 1-4) comprising: a hollow cuboidal body (A) having an open front face (Fig. 1) and a first wall (top wall portion that has tongue 13), the first wall forming a first cutout (Fig. 1) that is open to the front face of the body (A); a first adaptor plate (20) slideably installed on the body (A) and enclosing the first cutout (Fig. 1), the first adaptor plate (20) including at least one of an aperture (at 28) configured to (is configured to) receive a plumbing conduit therethrough or a connection feature configured to couple to the plumbing conduit (Fig. 1).
Regarding claim 2, Knoderer discloses the plumbing service box assembly (Figs. 1-4) wherein at least a portion of a perimeter of the first wall (Fig. 1) around the cutout includes a first slot (16) and wherein the first adaptor plate (20) is slideably installed in the slot (16).
Regarding claim 3, Knoderer discloses the plumbing service box assembly (Figs. 1-4) further comprising: a second wall (bottom wall portion that has recess 12) opposite the first wall (Fig. 1), the second wall forming a second cutout (Fig. 1) that is open to the front face of the body (A); and a second adaptor plate (20) slideably installed on the body (A) and enclosing the second cutout (Fig. 1), the second adaptor plate (20) including at least one of a second aperture (at 28) configured to (is configured to) receive a second plumbing conduit therethrough or a second connection feature configured to couple to the second plumbing conduit
Regarding claim 6, Knoderer discloses the plumbing service box assembly (Figs. 1-4) further comprising: a plurality of mounting tabs (17, 26 or 27) extending outwardly from the body (A) in a plane that is parallel (Fig. 1) to the open front face of the body (A), at least one of the mounting tabs (17, 26 or 27) including an opening (Fig. 1); and an ear (21) extending from the first adaptor plate (20) and configured to releasably engage the opening in the mounting tab (17), engagement between the ear and the opening releasably retaining the first adaptor plate (20) on the body (A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoderer (U.S. Patent No. 1,483,453) in view of Bergmann (U.S. Patent No. 5,497,584).
Regarding claim 7, Knoderer discloses the essential features of the claimed invention but lacks disclosure of a cover having a planar face, a perimeter wall, and a receiver, the cover being installable into the body through the open front face with the planar face being aligned in a plane parallel to the open front face, the perimeter wall extending substantially perpendicularly to the planar face and along at least a portion of a perimeter of the planar face, and the receiver being formed on the planar face and configured to receive at least a portion of a plumbing fitting therein.
Bergmann teaches a plumbing service box assembly (Figs. 1-6) comprising a body (9) having a plumbing fitting (10) and a cover (5) having a planar face (flat portion with the screw openings, Fig. 2), a perimeter wall (Fig. 2), and a receiver (7), the cover (5) being installable into the body (9) through the open front face (Fig. 1) with the planar face being aligned in a plane parallel (Fig. 1) to the open front face, the perimeter wall (Fig. 1) extending substantially perpendicularly to the planar face (Fig. 1) and along at least a portion of a perimeter of the planar face (Fig. 1), and the receiver (7) being formed on the planar face (Fig. 1) and configured to receive at least a portion of a plumbing fitting (10) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Knoderer with a plumbing fitting and cover as taught by 

Regarding claim 8, Bergmann (modified above) teaches wherein the receiver (7) comprises an aperture (Fig. 1) through the planar face (Fig. 1) that is sized and shaped to receive the portion of the plumbing fitting (10) therethrough.
Regarding claim 9, Bergmann (modified above) teaches wherein the receiver (7) comprises a boundary wall (Fig. 1) extending from the planar face (Fig. 1) in a configuration that is sized and shaped to receive the portion of the plumbing fitting (10) within and between opposing portions of the boundary wall (Fig. 1).
Regarding claim 10, Bergmann (modified above) teaches wherein the receiver (7) comprises an aperture (Fig. 1) through the planar face (Fig. 1) with a boundary wall (Fig. 1) extending from the planar face (Fig. 1) along at least a portion of a perimeter of the aperture (Fig. 1), the aperture and the boundary wall (Fig. 1) being sized and shaped to at least partially receive the portion of the plumbing fitting (10) therethrough.
Regarding claim 11, Bergmann (modified above) teaches wherein the plumbing fitting (10) is installed in the body (9) and engages the receiver (7), engagement between the plumbing fitting (10) and the receiver (7) resisting movement of the plumbing fitting (10) toward the first wall and an opposite second wall of the body (9) and resisting rotational movement (encasing 7 prevents any movement) of the plumbing fitting (10) about an axis extending between the first wall and the second wall (Fig. 1).
Regarding claim 12, Bergmann (modified above) teaches wherein the plumbing fitting (10) comprises a valve (22) with a valve handle (24), and the plumbing fitting (10) is installed in the body (9) and engages the receiver (7), and wherein engagement between the plumbing fitting (10) and the receiver (7) resists operation of the valve handle (encasing 7 prevents any operation of handle 24).
Regarding claim 17, Knoderer discloses a plumbing service box assembly (Figs. 1-4) comprising: a hollow cuboidal body (A) having an open front face (Fig. 1), a first wall (top wall portion that has tongue 13), and a second wall (bottom wall portion that has recess 12) disposed opposite the first wall (Fig. 1), the first wall forming a first cutout (Fig. 1) that is open to the front face of the body (A), the second wall 
Bergmann teaches a plumbing service box assembly (Figs. 1-6) comprising a body (9) having a plumbing fitting (10) and a cover (5) having a planar face (flat portion with the screw openings, Fig. 2), a perimeter wall (Fig. 2), and a receiver (7), the cover (5) being installable into the body (9) through the open front face (Fig. 1) with the planar face being aligned in a plane parallel (Fig. 1) to the open front face, the perimeter wall (Fig. 1) extending substantially perpendicularly to the planar face (Fig. 1) and along at least a portion of a perimeter of the planar face (Fig. 1), and the receiver (7) being formed on the planar face (Fig. 1) and configured to receive at least a portion of a plumbing fitting (10) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Knoderer with a plumbing fitting and cover as taught by Bergmann for the advantage of using the assembly for a plumbing fitting that has a protective cover (Column 1 lines 35-40).

Allowable Subject Matter
Claims 4-5, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art discloses the essential features of the claimed invention but does not render obvious in combination with the rest of the claimed limitations a first adaptor plate assembly having a first front plate and a first rear plate slideably installed on the body and enclosing the first cutout, adjacent edges of the first front and first rear plates forming a first conduit aperture that is dimensioned to receive a first plumbing conduit therethrough.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753